Case: 09-10797 Document: 00511287186 Page: 1 Date Filed: 11/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 8, 2010
                                     No. 09-10797
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ELIZZ GARCIA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:09-CR-30-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Elizz Garcia appeals the sentence imposed following
her guilty-plea conviction for possession of stolen mail matter, in violation of 18
U.S.C. § 1708. Garcia asserts that the district court erred when it ordered her
federal sentence to run consecutively to a not-yet-imposed state sentence. The
government filed motions to supplement the record on appeal and for summary
affirmance.     We GRANT the motion to supplement the record on appeal.
Because Garcia’s challenge is foreclosed by our prior precedent, we GRANT the
motion for summary affirmance, and we AFFIRM the district court’s judgment.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-10797 Document: 00511287186 Page: 2 Date Filed: 11/08/2010

                                No. 09-10797

See United States v. Brown, 920 F.2d 1212 (5th Cir. 1991), abrogated on other
grounds by United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006).




                                      2